Case 13-38096        Doc 49     Filed 03/11/19     Entered 03/11/19 15:02:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 38096
         Edward S Halicki
         Doreen A Moresi
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/27/2013.

         2) The plan was confirmed on 02/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/19/2014, 02/19/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/21/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $156,225.86.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-38096            Doc 49        Filed 03/11/19    Entered 03/11/19 15:02:15                 Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $82,950.00
           Less amount refunded to debtor                            $4,370.98

 NET RECEIPTS:                                                                                         $78,579.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $3,272.20
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $7,272.20

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                    Unsecured      4,810.00       4,810.74         4,810.74      1,708.58        0.00
 American Express Centurion Ban        Unsecured     16,838.00            NA               NA            0.00       0.00
 Bank Of America                       Unsecured     11,551.00            NA               NA            0.00       0.00
 Bank Of America                       Unsecured      7,890.00            NA               NA            0.00       0.00
 Becket & Lee                          Unsecured      4,300.00       4,300.74         4,300.74      1,527.45        0.00
 Becket & Lee                          Unsecured      5,852.00       5,852.59         5,852.59      2,078.61        0.00
 Becket & Lee                          Unsecured     10,985.00     10,985.29        10,985.29       3,901.54        0.00
 Becket & Lee                          Unsecured      7,318.00       7,218.51         7,218.51      2,563.73        0.00
 Becket & Lee                          Unsecured      2,313.00       2,390.70         2,390.70        849.08        0.00
 Becket & Lee                          Unsecured     12,409.00     12,539.02        12,539.02       4,453.36        0.00
 Chase-BP                              Unsecured      1,215.00            NA               NA            0.00       0.00
 Commerce Bank                         Unsecured     15,030.00     14,544.23        14,544.23       5,165.53        0.00
 Department Stores National Bank       Unsecured      1,398.00       1,397.82         1,397.82        496.45        0.00
 Department Stores National Bank       Unsecured      5,612.00       5,611.63         5,611.63      1,993.03        0.00
 Discover Bank                         Unsecured      9,523.00       9,335.64         9,335.64      3,315.65        0.00
 Discover Bank                         Unsecured      7,965.00       7,971.88         7,971.88      2,831.29        0.00
 Internal Revenue Service              Priority       8,000.00       6,620.04         6,620.04      6,620.04        0.00
 Internal Revenue Service              Unsecured           0.00        230.12           230.12          81.73       0.00
 JP Morgan Chase Bank NA               Secured      130,762.00    129,888.69       129,888.69            0.00       0.00
 JP Morgan Chase Bank NA               Secured           131.16        131.16           131.16        131.16        0.00
 LVNV Funding LLC                      Unsecured      9,720.00       9,720.47         9,720.47      3,452.32        0.00
 Malcolm S Gerald & Assoc              Unsecured      1,115.00            NA               NA            0.00       0.00
 Nissan Motor Acceptance Corporation   Unsecured           0.00    12,410.68          8,944.06      3,176.57        0.00
 Nissan Motor Acceptance Corporation   Secured             0.00    12,410.68          3,466.62           0.00       0.00
 Portfolio Recovery Associates         Unsecured      4,425.00       4,425.53         4,425.53      1,571.77        0.00
 Portfolio Recovery Associates         Unsecured      6,044.00       6,044.45         6,044.45      2,146.75        0.00
 Portfolio Recovery Associates         Unsecured         452.00        497.62           497.62        176.73        0.00
 Portfolio Recovery Associates         Unsecured      5,426.00       5,561.15         5,561.15      1,975.10        0.00
 Portfolio Recovery Associates         Unsecured      5,937.00       5,937.69         5,937.69      2,108.83        0.00
 Portfolio Recovery Associates         Unsecured      9,079.00       9,203.78         9,203.78      3,268.81        0.00
 Portfolio Recovery Associates         Unsecured     12,299.00     12,299.01        12,299.01       4,368.12        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-38096              Doc 49   Filed 03/11/19    Entered 03/11/19 15:02:15                Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                  Class    Scheduled        Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates      Unsecured      3,293.00         3,360.05      3,360.05      1,193.36         0.00
 Portfolio Recovery Associates      Unsecured     10,612.00       10,804.09     10,804.09       3,837.18         0.00
 Portfolio Recovery Associates      Unsecured     10,994.00       11,134.81     11,134.81       3,954.64         0.00
 Quantum3 Group                     Unsecured          40.00           67.95         67.95          24.13        0.00
 Quantum3 Group                     Unsecured      3,172.00         3,255.10      3,255.10      1,156.08         0.00
 Quantum3 Group                     Unsecured      2,244.00         2,234.74      2,234.74        793.69         0.00
 TD Bank USA NA                     Unsecured      1,085.00         1,085.46      1,085.46        385.51         0.00
 Thomson Memory Center              Unsecured         556.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $129,888.69                 $0.00                  $0.00
       Mortgage Arrearage                                     $131.16               $131.16                  $0.00
       Debt Secured by Vehicle                              $3,466.62                 $0.00                  $0.00
       All Other Secured                                        $0.00                 $0.00                  $0.00
 TOTAL SECURED:                                           $133,486.47               $131.16                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                   $0.00              $0.00                  $0.00
        All Other Priority                                     $6,620.04          $6,620.04                  $0.00
 TOTAL PRIORITY:                                               $6,620.04          $6,620.04                  $0.00

 GENERAL UNSECURED PAYMENTS:                              $181,764.87           $64,555.62                   $0.00


 Disbursements:

           Expenses of Administration                              $7,272.20
           Disbursements to Creditors                             $71,306.82

 TOTAL DISBURSEMENTS :                                                                             $78,579.02




UST Form 101-13-FR-S (9/1/2009)
Case 13-38096        Doc 49      Filed 03/11/19     Entered 03/11/19 15:02:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
